DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-12, 14, 16, 18-21 and 23, 25, 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110228713 A1 (Alexopoulos et al., hereinafter, Alexopoulos) in view of US Patent No. 10,374,396 (Zhang et al., hereinafter Zhang) and further in view of 9641205 (Hyun et al., hereinafter Hyun).
 	Regarding claim 1, Alexopoulos discloses an apparatus (paragraph 14 and fig. 4, “apparatus”), comprising: a first input or output (I/O) port (figure 4, “P2” corresponding to a first input or output (I/O) port), a second I/O port (figure 4, “P4” corresponding to a second input or output (I/O) port), and a third I/O port (figure 4, “P3” corresponding to a third input or output (I/O) port) of a device (paragraph 9, “RF wireless communication device”), the second I/O port between the first I/O port and the third I/O port (figure 4, where “P4” is located between “P2” an “P3”); a variable capacitor in the device (paragraph 33, “adjustable capacitor” corresponding to “variable capacitor”), where “variable capacitors” are used) electrically connected to the second I/O port (figure 4 and paragraph 42, “C2” is part of the (inductor-capacitor network (e.g., “C2” and “L2”)  that is electrically connected to “P2”) and configurable to adjust 
Alexopoulos discloses a variable capacitor that provides isolation between ports, Alexopoulos does not specifically disclose where the variable capacitor provides isolation between the first and third ports; where the variable capacitor is not electrically connected to an antenna contained in the circuit board (paragraph 47, “a first antenna… the substrate may be an FR4 printed circuit board…”); and where the first, second, and third I/O ports are located along at least one geometric axis.
In related art concerning MIMO antenna having adjustable decoupling structure, Zhang discloses where the variable capacitor provides isolation between the first and third ports (figure 1, “Adjustable decoupling structure 40” comprises at least a variable capacitor C11, C12 that provides isolation between “Antenna 10 connected to a first port” and “Antenna 20 connected to a third port”); where the variable capacitor is not electrically connected to an antenna (Figures 1 and 2, where the capacitors “C11” and “C12” of the “adjustable decoupling structure 40” are not electrically connected to “an antenna”); and where the first, second, and third I/O ports are located along at least one geometric axis (column 3, lines 24-26, “The two antennas 10 may be disposed at the front of the dielectric base board 30. The adjustable decoupling structure 40 may also be printed at the front of the dielectric base board 30.”, where their positioning corresponds to an x-y geometrical plane. There is no description of a “geometric axis” in the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhang’s teachings where the variable capacitor provides isolation between the first and third ports with Alexopoulos’s antenna structure device because one of ordinary skill in the art would have recognized that providing isolation between ports in multiple antenna systems is vital, since not having good isolation would greatly impair the performance of the antenna system, particular in systems with ports that are at very close distance from each other.
Alexopoulos and Zhang do not specifically disclose where the ports are electrically coupled to a circuit board outside the device that includes at least a portion of a radio frequency (RF) chain.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hyun’s teachings where the ports are electrically coupled to a circuit board outside the device that includes at least a portion of a radio frequency (RF) chain  with Alexopoulos’s  and Zhang antenna structure device because one of ordinary skill in the art would have recognized that current radio and antenna components are modular and can be integrated into one or a number of chip/dies that can be part or separated from the PCB, so that flexibility for on the fly connectivity and adaptability in the antenna design can be realized. 
Regarding claim 11, Alexopoulos discloses a method to adjust isolation among I/O ports (paragraphs 14 and 42, “four port isolation module 20”), comprising: performing, [by a die], a first RF function via a first I/O port (paragraph 26, “digital receiver functions and digital transmitter functions, respectively. The digital receiver functions include”); tuning a variable capacitor electrically connected to a second I/O port to adjust isolation between ports (paragraph 42, “the capacitance of the capacitors and the inductance of the inductors are selected to provide a desired level of isolation between the ports and a desired impedance within a given frequency range.”), and performing, [by the die], a second RF function via the third I/O port (paragraph 26, “digital receiver functions and digital transmitter functions, respectively.”). Alexopoulos further discloses where the components and functions are implemented in an 
Alexopoulos discloses a variable capacitor that provides isolation between ports; however, Alexopoulos does not specifically disclose where the variable capacitor provides isolation between the first and third ports; where the variable capacitor is not electrically connected to an antenna; and where the first, second, and third I/O ports are located along at least one geometric axis.
Zhang discloses where the variable capacitor provides isolation between the first and third ports (figure 1, “Adjustable decoupling structure 40” comprises at least a variable capacitor C11, C12 that provides isolation between “Antenna 10 connected to a first port” and “Antenna 20 connected to a third port”); where the variable capacitor is not electrically connected to an antenna (Figures 1 and 2, where the capacitors “C11” and “C12” of the “adjustable decoupling structure 40” are not electrically connected to “an antenna”); and where the first, second, and third I/O ports are located along at least one geometric axis (column 3, lines 24-26, “The two antennas 10 may be disposed at the front of the dielectric base board 30. The adjustable decoupling structure 40 may also be printed at the front of the dielectric base board 30.”, where their positioning corresponds to an x-y geometrical plane. There is no description of a “geometric axis” in the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhang’s teachings where the variable capacitor provides isolation between the first and third ports with Alexopoulos’s antenna structure device because one of ordinary skill in the art would have recognized that providing isolation between ports in multiple antenna systems is vital, since not having good isolation would greatly impair the performance of the antenna system, particular in systems with ports that are at very close distances of each other.
Alexopoulos and Zhang do not specifically disclose where the variable capacitor is not electrically connected to an antenna in a circuit board outside the die and electrically coupled to the die via at least one of the ports.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hyun’s teachings where the variable capacitor is not electrically connected to an antenna in a circuit board outside the die and electrically coupled to the die via at least one of the ports with Alexopoulos’s  and Zhang antenna structure device because one of ordinary skill in the art would have recognized that current radio and antenna components are modular and can be integrated into one or a number of chip/dies that can be part or separated from the PCB, so that flexibility for on the fly connectivity and adaptability in the antenna design can be realized. 
Regarding claim 20, Alexopoulos discloses an apparatus (paragraph 14 and fig. 4, “apparatus”) with adjust isolation among I/O ports (paragraphs 14 and 42, “four port isolation module 20”), the apparatus comprising: a memory (paragraph 26, “memory 14”); at least one processor coupled to the memory (figure 1 and paragraph 26,where  “a processing device” is connected “memory 14”); a first I/O port (figure 4, “P2” corresponding to a first input or output (I/O) port); a second I/O port (figure 4, “P4” corresponding to a second input or output (I/O) port); and a third I/O port (figure 4, “P3” corresponding to a third input or output (I/O) port), where the at least one processor is configured to, at least in part with the memory, perform a first RF function via the first I/O port (paragraph 26, “digital receiver functions and digital transmitter functions, respectively.”); tune a variable capacitor to adjustable isolation between ports (paragraph 42, “the capacitance of the capacitors and the inductance of the inductors are selected to 
Alexopoulos discloses a variable capacitor that provides isolation between ports; however, Alexopoulos does not specifically disclose where the variable capacitor provides isolation between the first and third ports; where the variable capacitor is not electrically connected to an antenna; and where the first, second, and third I/O ports are located along at least one geometric axis.
Zhang discloses where the variable capacitor provides isolation between the first and third ports (figure 1, “Adjustable decoupling structure 40” comprises at least a variable capacitor C11, C12 that provides isolation between “Antenna 10 connected to a first port” and “Antenna 20 connected to a third port”); where the variable capacitor is not electrically connected to an antenna (Figures 1 and 2, where the capacitors “C11” and “C12” of the “adjustable decoupling structure 40” are not electrically connected to “an antenna”); and where the first, second, and third I/O ports are located along at least one geometric axis (column 3, lines 24-26, “The two antennas 10 may be disposed at the front of the dielectric base board 30. The adjustable decoupling structure 40 may also be printed at the front of the dielectric base board 30.” Where their positioning corresponds to an x-y geometrical plane. There is no description of a “geometric axis” in the specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhang’s teachings where the variable capacitor provides isolation between the first and third ports with Alexopoulos’s antenna structure device because one of ordinary skill in the art would have recognized that providing isolation between ports in multiple antenna systems is vital, since not having good isolation would greatly impair the performance of the antenna system, particular in systems with ports that are at very close distances of each other.


Hyun discloses where the variable capacitor is not electrically connected to an antenna in a circuit board outside the die and electrically coupled to the die via at least one of the ports (paragraph 6, lines 20-50, “electronic device 10 includes a circuit board, such as a printed circuit board (PCB) upon which one or more of the components described above is disposed. The components can be integrated into one or more integrated circuits. In some embodiments, the WLAN radio 130 and the PAN radio 140 are separate integrated circuits or chipsets. In one embodiment, the RF radios (or RF modules) reside on a common carrier substrate die of an integrated circuit. In other embodiments, a processing device 120 is disposed on the PCB along with the RF radios and the RFFE circuitry 100. The processing device 120 is operable to control the RF radios… second WLAN 152 and PAN antenna 154. Alternatively, the processing device 120 can be disposed on another circuit board than the RF radios. Alternatively, the RF radios can be implemented as RF circuitry in a single integrated circuit...”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Hyun’s teachings where the variable capacitor is not electrically connected to an antenna in a circuit board outside the die and electrically coupled to the die via at least one of the ports with Alexopoulos’s  and Zhang antenna structure device because one of ordinary skill in the art would have recognized that current radio and antenna components are modular and can be integrated into one or a number of chip/dies that can be part or separated from the PCB, so that flexibility for on the fly connectivity and adaptability in the antenna design can be realized.
Regarding claims 2, 12 and 21, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 1, 11 and 20, respectively.  Alexopoulos further discloses where the device further comprising [a die], where the variable capacitor is incorporated within the die (paragraph 55, the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof”, ICs are packaged dies).

Regarding claims 6, 16 and 25, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 5, 12 and 21, respectively.  Alexopoulos further discloses ground or at least one passive component on the circuit board, the ground or the at least one passive component being electrically connected to the variable capacitor via the second I/O port (paragraph 42, “the capacitance of the capacitors and the inductance of the inductors are selected to provide a desired level of isolation between the ports and a desired impedance within a given frequency range.” Where capacitors and inductors are parasitic components and where the examiner selected a “parasitic components” from the choices provided by the applicant).
Regarding claims 8, 18 and 27, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 2, 12 and 21, respectively.  Alexopoulos further discloses where the first I/O port and the third I/O port are part of a multiple-input and multiple-output system (title and paragraphs 27-28, “MIMO communication”).
Regarding claims 9, 19 and 28, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 2, 12 and 21, respectively.  Alexopoulos further discloses a fourth I/O port (figure 4, “P1” corresponding to a fourth input or output (I/O) port); a second variable capacitor (figure 4, “C1”) electrically connected to the fourth I/O port (figure 4, please see electrical connection between “P1” and “C1”) and the fourth I/O port being between the first I/O port and the third I/O port (figure 4, where “P1” is located between “P2” and “P3”).
Alexopoulos does not specifically disclose where the second variable capacitor is configured to adjust isolation between the first I/O port and the third I/O port.

Zhang discloses where the second variable capacitor is configured to adjust isolation between the first I/O port and the third I/O port (figure 1, “Adjustable decoupling structure 40” comprises at least a variable capacitor C11, C12 that provides isolation between “Antenna 10 connected to a first port” and “Antenna 20 connected to a third port”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Zhang’s teachings where the variable capacitor provides isolation between the first and third ports with Alexopoulos’s antenna structure device because one of ordinary skill in the art would have recognized that providing isolation between ports in multiple antenna systems is vital, since not having good isolation would greatly impair the performance of the antenna system, particular in systems with ports that are at very close distances of each other. 
Regarding claims 10 and 30, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 2 and 21, respectively.  Alexopoulos further discloses comprising one of a computing system, a mobile computing system, an Internet of Things device, virtual reality system, or augmented reality system incorporating the die, the first I/O port, the second I/O port, and the third I/O port (paragraph 8, “personal computer” and  “laptop computer” read on “computing system”).
Regarding claim 29, Alexopoulos, Zhang and Hyun disclose all the limitations of claim 21. Alexopoulos further discloses  where the at least one processor is incorporated into a device (figure 1 and paragraph 26,where  “a processing device” is connected “memory 14”, where chips and processors interact with each other; therefore, “incorporated”), and where the device comprises one of a packaged chip, a multiple-die assembly, a multi-chip assembly, or a mixed-chip-die assembly, and wherein the first I/O port, the second I/O port, and the third I/O port comprising pins of the device (paragraph 55, the functional building blocks, and other illustrative blocks, modules and components herein, can be implemented as illustrated or by discrete components, application specific integrated circuits, processors executing appropriate software and the like or any combination thereof”, where the examiner selected “a packaged chip” from the choices provided by the applicant).

Regarding claims 32, 34 and 36, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 31, 33 and 35, respectively. Alexopoulos further discloses where the antenna comprising a first antenna or a second antenna (Figs. 4and 5, having at least a “first” or “second” antenna, where the labels can be interchangeable), the RF function being a first RF function or a second RF function (paragraph 44, “for transmit signals or for receive signals” corresponding to “first” or “second” RF functions. Where the labels can be interchangeable), the first I/O port being coupled to the first antenna to perform the first RF function, and the third I/O port being coupled to the second antennae to the second RF function (paragraph 44, “for transmit signals or for receive signals” corresponding to “first” or “second” RF functions. Where the labels can be interchangeable).

Claims 3, 5, 13, 15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Alexopoulos in view of Zhang and Hyun, and further in view of US 20100327922 A1 (Naruyoshi Ando, hereinafter Ando).
Regarding claims 3, 13 and 22, Alexopoulos, Zhang and Hyun disclose all the limitations of claims 2, 12 and 21, respectively.  
Alexopoulos and Zhang do not specifically disclose where the first I/O port, the second I/O port, and the third I/O port comprising I/O bond pads of the die.
In related art concerning Integrated circuit device and data transmission system, Ando discloses where the first I/O port, the second I/O port, and the third I/O port comprising I/O bond pads of the die (figures 1-2 and paragraphs 33-35, “at least three I/O cells 1110 to 1130 on-die, while also including bonding wires 1210 to 1230 and interposers 1310 to 1330 in a package.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ando’s teachings where the first I/O port, the second I/O port, and the third I/O port comprising I/O bond pads of the die with Alexopoulos’s and Zhang transceiver structure device because 
Regarding claims 5, 15 and 24, Alexopoulos, Zhang, Hyun and Ando disclose all the limitations of claims 4, 14 and 23, respectively.  
Although pins are the I/O of a chip, Alexopoulos and Zhang do not specifically disclose where the first I/O port, the second I/O port, and the third I/O port comprising pins of the device.
Ando discloses where the first I/O port, the second I/O port, and the third I/O port comprising pins of the device (paragraph 35, “at least three I/O cells 1110 to 1130 on-die, while also including bonding wires 1210 to 1230 and interposers 1310 to 1330 in a package.” Where pins are soldered or connected to the pads (I/Os)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Ando’s teachings where the first I/O port, the second I/O port, and the third I/O port comprising pins of the device with Alexopoulos’s and Zhang transceiver structure device because one of ordinary skill in the art would have recognized that it is well-known where pins are the legs of the packaged device (IC) that connect to the bonds and where pins are I/O of the chip (IC). 

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-16, 18-25 and 27-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

            				    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/27/2021
/YUWEN PAN/             Supervisory Patent Examiner, Art Unit 2649